985 So. 2d 1218 (2008)
Christopher COLON, Appellant,
v.
NATIONWIDE LIFE INSURANCE COMPANY, Appellee.
No. 2D06-4882.
District Court of Appeal of Florida, Second District.
July 11, 2008.
Tanya P. O'Connor of Brandon Law Group, P.A., and Theresa I. Wigginton of Theresa I. Wigginton, P.A., Brandon, for Appellant.
Kevin H. Graham of Shumaker, Loop & Kendrick, LLP, Tampa, for Appellee.
SALCINES, Judge.
Christopher Colon appeals from a summary final judgment entered in favor of Nationwide Life Insurance Company. Nationwide concedes that the order of summary final judgment is erroneous in several respects. Although Nationwide urges this court to remand for limited corrections, the substantive errors that are apparent on the face of the record, coupled with the incomplete record and problematic procedural history in this case, compel us to reverse the summary final judgment in its entirety and remand for further proceedings. Our opinion should not be read as suggesting that this case cannot be resolved by summary judgment. However, based on the record before us and Nationwide's concessions, we agree with Colon that summary judgment was improperly granted.
Reversed and remanded for further proceedings.
VILLANTI, J., Concurs.
SILBERMAN, J., Concurs in result only.